DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed April 19, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
The drawings received June 17, 2021 are acceptable for examination purposes.
Specification
The specification received June 17, 2021 has been reviewed for examination purposes.
Claim Interpretation
Reference characters corresponding to elements recited in the detailed description and the drawings may be used in conjunction with the recitation of the same element or group of elements in the claims. The reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims. The use of reference characters is to be considered as having no effect on the scope of the claims (see MPEP § 608.01(m)).
Claim Objections
Claim 3 is objected to because of the following informalities:  claim 3 recites “that is adapted to enabling” which is grammatically inconsistent.  The phrase may be better expressed as “adapted to enable”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “type” throughout claim 2 is held to be indefinite.  The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986).  The term type should be removed from claim 2 to overcome this rejection.
Claim 8 recites the limitation "the ratio" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “the ratio” should be “a ratio”.
Claim 9 recites the limitation "the ridges" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simontacchi et al. (U.S. Patent No. 10,490,785).
	As to claim 1, Simontacchi discloses (Fig. 2 and corresponding disclosure) a battery for a vehicle (noting that the language “for an aircraft” is held to be intended use) comprising:
a battery casing 10 with a casing wall that forms an interior volume;
a plurality of battery cells 14 that is arranged in the interior volume; and
a functional layer 18 that is arranged at the casing wall between the plurality of battery cells and the battery casing, wherein the functional layer comprises an intumescent material that, in case of a breach of the battery casing, is adapted to
ensuring flame containment within the interior volume and mitigation of uncontrolled heat and gas emission from the interior volume through the breach of the battery casing; and
a structural support layer 12 that encloses the plurality of battery cells and separates the plurality of battery cells from the functional layer.

    PNG
    media_image1.png
    278
    604
    media_image1.png
    Greyscale

As to claim 2, the battery type can be at lithium based batteries (title, abstract, prior art claim 8).
As to claim 4, the coating layer 18 is an intumescent material, exemplified by Simontacchi as FIREFREE 88.  Such intumescent material will increase in volume upon intumescence by a factor larger than 3 as the thin coating 18 (prior art claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simontacchi et al. (U.S. Patent No. 10,490,785) as applied to claim 1 above, and further in view of Tagaki (U.S. Patent Application No. 2008/0318121).
Simontacchi does not teach of a gas evacuation venting tube adapted to enable a controlled evacuation of gases in case of a thermal runaway event of at least a portion of the battery cells.
Venting of battery systems of thermal runaway events is a conventional technique in the art to release gas, heat and pressure build up within the battery housing to improve battery safety during a thermal runaway event.  Tagaki, for example, teaches of a battery housing 1 including a gas-discharge pipe 15 for venting gas and improving battery safety.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery system of Simontacchi to include a vent pipe structure as taught by Tagaki since it would have provided a design for venting gases in a battery housing, prevent excess internal pressure build up and improve safety.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Simontacchi et al. (U.S. Patent No. 10,490,785) as applied to claim 1 above, and further in view of Mehta et al. (U.S. Patent Application No. 2010/0075221).
Simontacchi does not teach of a first intumescent material and second intumescent material, the second material forming a coating on the casing wall.
As discussed above, Simontacchi does teach of a coating 18 on the casing wall including an intumescent material.  
Providing two or more intumescent materials to the functional layer would have been reasonably within the skill of the ordinary worker in the art as it was known in the art to provide plural intumescent materials.  Mehta teaches that plural intumescent coatings 801/803 can be used in battery systems to have desired characteristics to each coating.  For example, one intumescent coating 801 can have a higher heat capacity than the other intumescent layer 803.  Thus 801 can quickly absorb excess thermal energy and prevent the formation of hot spots and 803 can then continue to absorb thermal energy that passes through 801 (paras. [0039]-[0040]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the intumescent functional layer of Simontacchi to have first and second intumescent materials as taught by Mehta since it would have provided for discrete intumescent materials having different properties for overall improved response to thermal runaway events in a battery system.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Simontacchi et al. (U.S. Patent No. 10,490,785) as applied to claim 1 above, and further in view of Page et al. (U.S. Patent Application No. 2015/0221914) or Miller et al. (U.S. Patent Application No. 2019/0207188).
Simontacchi teaches that the battery system is suited for vehicular applications but does not teach of specific aircraft vehicles.
Electric power aircraft are well known in the art.  Page teaching that batteries with intumescent systems therein can be applied to batteries for large devices including electric cars, aircraft and submarines (para. [0078]).  Miller similarly teaches that lithium ion batteries are widely used to power vehicles, aircraft, marine craft, etc. (para. [0003]).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the load of Simontacchi to be any number of well-known electric powered motive systems including vehicles and aircraft as taught by Page or Miller as the use of lithium based batteries were well-known systems for powering motive systems including aircraft.  Thus the application of the teachings of Simontacchi to any number of motive systems, including aircraft, would have been a reasonably obvious modification to the ordinary person in the art at the time the claimed invention was made.
Allowable Subject Matter
Claims 5-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 8 and 9 would likewise be allowable as being dependent upon claim 5, pending resolution of the 112 rejections to claims 8 and 9 above.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 5, none of the cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the battery of at least claim 5 wherein the functional layer further comprises the particular features recited therein.
The intumescent material of Simontacchi is a paint or coating applied to an interior surface of the housings.  The coating is remarkably distinct from the particular functional layer of claim 5.  None of the remaining cited prior art of record, alone or in combination, is held to reasonably teach, suggest or render obvious the functional layer of at least claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2018-098074A discloses a battery pack with thermally expandable graphite (intumescent) foam 10 and also a vent pipe 8 for venting gases from the enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725